NICHOLS, Justice.
In this, the first operating-under-the-influence ease involving a moped to reach us, it was alleged that the Defendant, Andrew J. Senko, on August 21, 1982, at South Portland, had operated a motor vehicle while under the influence of intoxicating liquor; and the parties had stipulated that the vehicle then and there operated was a moped.
When the District Court (Ninth District, Portland) granted the Defendant’s pre-trial motion to dismiss the complaint on the *825ground that our statute, 29 M.R.S.A. § 1312-B, does not embrace the operator of a moped, the State appealed to this Court.
In light of statutory provisions which define a “motor vehicle” as meaning any self-propelled vehicle not operated exclusively on tracks, including motorcycles, but not including snowmobiles, 29 M.R.S.A. § 1(7); which make the operator of a moped subject to all of the duties applicable to the driver of a vehicle by this Title, 29 M.R.S.A. § 1961; and which make the operator of a moped subject to all the penalties within this Title, 29 M.R.S.A. § 1963; the District Court was in error.1
The entry is:
Appeal sustained.
Order of dismissal vacated.
Remanded to District Court for further proceedings consistent with the opinion herein.
All concurring.

. See People v. Jordan, 75 Cal.App.3d Supp. 1, 142 Cal.Rptr. 401, 405 (App.Dep’t Super.Ct.1977); State v. Lyons, 159 N.J.Super. 100, 386 A.2d 1378 (Super.Ct.App.Div.1978); United States v. Stancil, 422 A.2d 1285, 1287 (D.C.App.1980); see generally Annot., 66 A.L.R.2d 1146 (1959).